Citation Nr: 0617247	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  00-16 659A	)	DATE
	)
	)


THE ISSUE

Whether the decision of the Board of Veterans' Appeals, dated 
August 13, 1962, not to restore service connection for right 
hand and left eye disorders and otitis media, should be 
revised on grounds of clear and unmistakable error.




REPRESENTATION

Moving party represented by:  Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran, who is the moving party, served on active duty 
from November 1942 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on a motion by the veteran to revise a decision of the Board, 
dated August 13, 1962, which did not restore service 
connection for right hand and left eye disorders and otitis 
media.  


FINDING OF FACT

It is not shown that the correct facts were not before the 
Board or that the statutory or regulatory provisions extant 
at that time were incorrectly applied in the Board's decision 
of August 13, 1962, which did not restore service connection 
for right hand and left eye disorders and otitis media.


CONCLUSION OF LAW

The Board's decision of August 13, 1962, which did not 
restore service connection for right hand and left eye 
disorders and otitis media, did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1403, 20.1404 (2005).

VCAA

The Veterans Claims Assistance Act of 2000, codified in part 
at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 
38 C.F.R § 3.159, amended VA's duties to notify and to assist 
a claimant in developing information and evidence necessary 
to substantiate a claim.  However, the provisions of the VCAA 
do not apply to a motion on grounds of clear and unmistakable 
error in a Board decision.  Livesay v. Principi, 15 Vet. App. 
165 (en banc) (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

Clear and Unmistakable Error

A final decision by the Board is subject to revision on 
grounds of clear and unmistakable error.  If the evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1400.

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  38 
C.F.R. § 20.1404(b).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Only the law as it existed at the time of the Board's 
decision may be considered.  38 C.F.R. § 20.1403(b) and (c).



Evidence of Record at the Time of the Board's Decision in 
August 1962

The service medical records show that in January 1944, after 
returning from a field training exercise, the veteran was in 
his barracks handling a 37 mm. shell went it went off in his 
right hand.  On hospital admission, it was reported that the 
veteran has found the shell in the field and carried it back 
to his barracks, where he showed the shell to another 
soldier, who dropped it, and when the veteran picked the 
shell up, he hit the shell on a post and the shell exploded.  
The injury resulted in amputation of the distal phalanx of 
the right thumb and of the proximal interphalangeal joint of 
the right index finger, fractures of the metacarpals of the 
right index and middle fingers, fracture of the middle 
phalanx of the middle finger, powder burns of the face and 
eyes, and a left eye corneal opacity.  Treatment included a 
skin graft from the right forearm to the right hand. 

A line of duty investigation was completed in May 1944.  The 
evidence included the diagnoses of the veteran's injuries, 
sworn statements from three members of the veteran's unit and 
the officer in charge and the company commander, a copy of 
the relevant post regulation, and the veteran's statement.  

In the veteran's statement, he stated that he brought a 
"dud" 37 mm. shell into his barracks from the field, that 
he gave the shell to a corporal, who dropped the shell on a 
foot locker, and he picked the shell up to toss it onto his 
bed, when he accidentally hit the shell against a post and 
the shell exploded. 

The corporal stated that the veteran had two or three dud 
shells in his hand while they were in the field and he told 
the veteran to get rid of them.  Back in the barracks, he 
heard an explosion and he administered first aid to the 
veteran, but he did not see the incident. 

A second member of the veteran's unit stated that when the 
veteran entered the barracks he passed around the 37 mm. 
shell, when the shell was returned to the veteran, he tapped 
the shell against a post and the shell exploded. 

The third member of the veteran's unit stated that he saw the 
shell on the truck on the way back to the barracks and 
several soldiers had handled the shell.  He stated that the 
veteran entered the barracks with the shell and the shell was 
passed around, when it got back to the veteran he tapped the 
shell against a post and it exploded. 

In the statement of the officer in charge, the officer stated 
that the unit was engaged in an air/landing exercise in an 
area were there were duds.  He stated that as part of the 
unit's training the men were cautioned against picking up 
duds and that there were several posters in the squad room 
with the same warning. 

The company commander stated that the veteran was on duty 
status at the time of the injury, but he had not witnessed 
the incident. 

An extract of the relevant post regulation read that 
organization commanders must warn members of their 
organizations concerning the dangers of handling duds, that 
duds were not to be handled except by authorized details, and 
that under no circumstances will individuals, other than 
those authorized, handle or play with duds.  

On the basis of the above evidence, the investigating officer 
found that the veteran did not exercise reasonable care for 
his safety, that he was violating military orders or 
instructions, that the veteran was mentally sound at the 
time, and that the injuries were due to the veteran's gross 
carelessness or negligence.  The investigating officer 
concluded that the veteran's injuries were not in the line of 
duty and due to his willful misconduct.  The findings were 
then approved by the commanding general of the 4th Service 
Command.  

In February 1946, the Medical Board found the veteran unfit 
for military duty because of his injuries and found that the 
injuries were incurred in the line of duty and were not the 
result of willful misconduct.  And he was given an honorable 
discharge. 



After service, in rating decisions in March 1946 and January 
1947, the RO granted service connection for the residuals of 
the explosive injury, namely, amputation of the distal 
phalanx of the right thumb and of the proximal phalanx of the 
right index finger, ankylosis of the interphalangeal joint of 
the middle finger, otitis media, and a foreign body in the 
left eye cornea, effective from February 1946.  No 
line-of-duty determination was made. 

In November 1960, the veteran filed a claim for increase.  In 
a subsequent line-of-duty determination in July 1961, the RO 
held that the injuries that had been service connected were 
not incurred in the line of duty and were the result of the 
veteran's own willful misconduct.  

In July 1961, the RO prepared a rating proposing to sever 
service connection for the veteran's injuries, which were the 
result of the explosive injury, based on clear and 
unmistakable error.  The veteran's file was then submitted to 
VA's Central Office, where after a review of the case, the 
Director of VA's Compensation and Pension Service approved 
the proposal to sever service connection. In September 1961, 
the RO notified the veteran of the proposed severance of 
service connection, furnishing detailed reasons for the 
severance action.  In a November 1961 rating decision, the RO 
severed service connection for the residuals of the explosive 
injury on grounds of clear and unmistakable error.  In 
December 1961, the RO notified the veteran that the severance 
of service connection was effective December 31, 1961. 

In February 1962, the veteran initiated an appeal of the 
severance, which was then reviewed on appeal by the Board in 
its decision in August 13, 1962.  The document contained the 
same Houston address as the mailing address to which the RO 
sent the September 1961 notice of the proposed severance of 
service connection.  

In its decision in August 1962, the Board considered the 
veteran's argument that he was following orders when he 
picked up a mortar shell dud to turn it over to his officer 
for investigation and on his return to his barracks, he 
tripped over a footlocker and the shell exploded. 

In its decision, the Board explained that the Board was not 
bound by the service department findings, which in this case 
contained conflicting findings, that is, the official line-
of-duty investigation, which held that the injuries were not 
in the line of duty and due to willful misconduct, and the 
Medical Board finding that the injuries were in the line of 
duty.  

After a review of the record, the Board then made its own 
finding that the injuries was not in the line of duty, 
rejecting the finding of the Medical Board.  The Board found 
the veteran had been cautioned not to pick up duds, that in 
the field he picked a dud, that he disregard his squad 
leader's instruction to get rid of duds in the field, that he 
carried a dud back to his barracks, and his actions in 
handling the dud in the barracks was so reckless and wanton 
as to endanger his own safety and the safety of others, 
resulting in his injuries when the shell exploded.  

Based on the findings of fact, the Board concluded that the 
injuries of the right hand, left eye, and otitis media 
resulting from the shell explosion were clearly and 
unmistakably the result of the veteran's own willful 
misconduct and were not in line of duty.  And that the grant 
of serviced connection for the residuals of injuries was 
clearly and unmistakably erroneous and service connection may 
not be restored.   The Board's decision was final.  38 U.S.C. 
§ 4004(b) (1958).  

Analysis

The veteran argues that the Board failed to properly apply 38 
C.F.R. § 3.957, providing, in part, that service connection 
for any disability, which had been in effect for ten or more 
years shall not be severed, except upon a showing that the 
original grant of service connection was based on fraud or it 
was clearly shown from military records that the person did 
not have the requisite service or character of discharge. 

The record shows that service connection for the residuals of 
the explosive injuries has been in effect since 1946 and 
discontinued in 1961, a period of more than 10 years.  And 
the exceptions to protected service connection, namely, fraud 
or the lack of requisite service or character of discharge do 
not apply. 

For clarification with respect to the regulation, 38 C.F.R. 
§ 3.957, the regulation applies to severance of service 
connection on or after January 1, 1962.  Looking at the 
authorizing statute, 38 U.S.C.A. § 359, Congress added § 359 
to Title 38 of the United States Code in 1960, applicable 
prospectively to a severance action on or after January 1, 
1962.  Prior to the enactment of 38 U.S.C. § 359, there was 
no statutory or regulatory protection of service connection.  
Since the statutory and regulatory provisions actually 
contained the effective date provision for severance of 
service connection on or after January 1, 1962, the change in 
the law, even during the appeal period, could not be applied 
retroactively.  

In this case, the record shows that the severance of service 
connection was effective December 31, 1961, which was one day 
before January 1, 1962, so that the provisions of 38 U.S.C. 
§ 359 and the implementing regulation, 38 C.F.R. § 3.957, 
protecting service connection did not apply. 

The remaining question is whether the Board properly 
concluded that service connection could not be restored since 
service connection was not statutorily protected. 

The Law Extant at the Time of the August 1962 Board Decision

Service connection will be severed only where evidence 
establishes that is clearly and unmistakably erroneous (the 
burden of proof on the Government). 38 C.F.R. § 3.105(d) 
(1961). 

Compensation was payable to a veteran for personal injury 
suffered in line of duty during a period of war, but no 
compensation was payable if the disability was the result of 
the veteran's own willful misconduct. 38 U.S.C.A. § 310 (Pub. 
L. 85-857, Sept. 2, 1958, 72 Stat. 1119, which was in effect 
at the time of the RO's decision to sever service 
connection). 

In line of duty means an injury incurred during a period of 
service unless such injury was the result of the veteran's 
own willful misconduct. 38 C.F.R. § 3.1(m) (1961).

In its decision, the Board correctly pointed out that under 
38 C.F.R. § 3.1(m) (1961) the Board was not bound by the 
service department findings, which in this case contained 
conflicting findings, that is, the official line-of-duty 
investigation, which held that the injuries were not in the 
line of duty and due to willful misconduct, and the Medical 
Board finding that the injuries were in the line of duty.  
[After the Board's decision in August 1962, 38 C.F.R. 
§ 3.1(m) was amended, effective in January 1963, to provide 
that a service department finding that an injury was incurred 
in the line of duty was binding on VA unless patently 
inconsistent with VA law.]  

After a review of the record, the Board then made its own 
finding that the injuries was not in the line of duty, 
rejecting both the finding of the Medical Board and the 
veteran's argument that he was following orders when he 
picked up the dud to turn it over to the proper authorities, 
when he tripped over a footlocker and the shell exploded.  
The Board found the veteran had been cautioned not to pick up 
duds, that in the field he picked a dud, that he disregard 
his squad leader's instruction to get rid of duds in the 
field, that he carried a dud back to his barracks, and his 
actions in handling the dud in the barracks was so reckless 
and wanton as to endanger his own safety and the safety of 
others, resulting in his injuries when the shell exploded. 

The facts relied on by the Board were contained in the line-
of-duty investigation, which included the veteran's own 
statement that he brought the dud 37 mm. shell into his 
barracks from the field, that he gave the shell to a 
corporal, who dropped the shell on a foot locker, and he 
picked the shell up to toss it onto his bed, when he 
accidentally hit the shell against a post and the shell 
exploded, which is materially inconsistent with his later 
statement that he tripped on a footlocker and the shell 
exploded.  As the veteran's later statement was at odds with 
the facts of the line-of-duty investigation, which included 
two witnesses to the injury, the Board properly rejected the 
veteran's latter version of the incident.  As the correct 
facts, as they were known at the time, were before the Board, 
and even though the same facts had been interpreted 
differently by the line-of-duty investigation and the Medical 
Board, there is no basis to find clear and unmistakable error 
of fact in the Board's decision. 

As for the burden of proof, in order to sever service 
connection the evidence must establish that the grant of 
service connection was clearly and unmistakably erroneous 
(the burden of proof on the Government).  The Board applied 
the clear and erroneous standard in its conclusion and a 
different conclusion could not have been made on the basis of 
the facts that were before the Board.  For this reason, there 
is no basis to find clear and unmistakable error of law in 
the Board's decision. 
   
On the question as to the proper procedure for severing 
service connection, in accordance with 38 C.F.R. § 3.105(d), 
when severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons and submitted to Central 
Office for review.  If the proposal is approved on review by 
Central Office, the claimant will be notified of the 
contemplated action and furnished detailed reasons therefore 
and will be given a reasonable period, not to exceed 60 days 
from the date on which notice is mailed to his last address 
of record, for the presentation of additional evidence.  

In July 1961, the RO prepared a rating proposing to sever 
service connection for the veteran's injuries, which were the 
result of the explosive injury, based on clear and 
unmistakable error.  The veteran's file was then submitted to 
VA's Central Office, where after a review of the case, the 
Director of VA's Compensation and Pension Service approved 
the proposal to sever service connection for amputation of 
the distal phalanx of the right thumb and of the proximal 
phalanx of the right index finger, ankylosis of the 
interphalangeal joint of the middle finger, otitis media, and 
a foreign body in the left eye cornea.  In September 1961, 
the RO notified the veteran of the proposed severance of 
service connection. 

In the notice, the RO furnished detailed reasons for the 
severance action. Specifically, the RO informed the veteran 
that the residuals of the explosive injury were the result of 
his willful misconduct.  The RO noted that the injuries were 
incurred after he had picked up a dud shell in a training 
area in violation of orders, that he had been ordered to get 
rid of the shell, that he kept the dud shell in violation of 
an order, that he brought the dud shell into his barracks, 
and that he was handling the shell in a careless manner, when 
it exploded, resulting in his injuries.  The RO explained 
that his actions demonstrated a complete disregard for his 
own safety and the safety of others and that his disregard 
for his own safety was the proximate cause of his injuries, 
and that his conduct amounted to gross negligence and willful 
misconduct.  The veteran was notified that he had 60 days to 
submit evidence to show that his actions did not constitute 
willful misconduct and he could appear in person to explain 
why service connection should be continued.  The notice was 
mailed to a Houston address. 

After the expiration of the 60-day period, in a November 1961 
rating decision, the RO severed service connection for the 
residuals of the explosive injury on grounds of clear and 
unmistakable error.  In December 1961, the RO notified the 
veteran that the severance of service connection was 
effective December 31, 1961. 

As the proper regulatory procedure was followed for the 
severance of service connection, there is no basis to find 
clear and unmistakable error of law in the Board's decision, 
which subsumed the RO's rating decision, severing service 
connection. 

Lastly, as to the effective date of the severance action, 
where compensation has been awarded and a discontinuance is 
thereafter effected, the discontinuance shall be effective 
the last day of the month in which the discontinuance was 
approved.  38 U.S.C. § 3012(b) (Pub. L. 85-857, Sept. 2, 
1958, 72 Stat. 1227 (which was in effect at the time of the 
RO's decision to sever service connection). 

In a November 1961 rating decision, the RO severed service 
connection for the residuals of the explosive injury on 
grounds of clear and unmistakable error.  In December 1961, 
the RO notified the veteran that the severance of service 
connection was effective December 31, 1961, which was in 
accordance with 38 U.S.C. § 3012(b).  There is no basis to 
find clear and unmistakable error of law in the effective 
date of the severance as it was subsumed by the Board's 
decision.

As there is no evidence that the correct facts, as they were 
known at the time, were not before the Board, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied, the decision of the Board, dated August 
13, 1962, which did not restore service connection for right 
hand and left eye disorders, and otitis media, was not 
clearly and unmistakably erroneous.  

To the extent the veteran disagrees with how the facts were 
weighed or evaluated does not constitute a valid claim of 
clear and unmistakable error.  38 C.F.R. § 20.1403(d).


ORDER

The motion to revise on grounds of clear and unmistakable 
error the decision of the Board of Veterans' Appeals, dated 
August 13, 1962, not to restore service connection for right 
hand and left eye disorders and otitis media is denied.




                       
____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



